Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7-8, and 15-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 20210029362 A1) .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Re claim 1, Liu discloses a video processing method, comprising:
determining, during a conversion between a current video block of a video and a bitstream of the video, a set of motion candidates for the current video block (Liu: [paragraph [0118], First, a list of MV candidates is generated);
determining, for each motion candidate in the set of motion candidates, a refined motion candidate by performing a local search around the each motion candidate based on a template matching cost rule (Liu: paragraph [0118], the candidate that leads to the minimum matching cost is selected as the starting point for further CU level refinement, and then a local search based on bilateral matching or template matching around the starting point is performed);
determining, from a set of refined motion candidates generated for the set of motion candidates, a target motion candidate for the current video block (Liu: paragraph [0118], The MV results in the minimum matching cost is taken as the MV for the whole CU); and
performing the conversion based on the target motion candidate (Liu: paragraph [0005], conversion between the current block and the bitstream representation).
Re claim 2, Liu discloses that the template matching cost rule specifies that the refined motion candidate is associated with the minimum template matching cost (Liu: paragraph [0118], the candidate that leads to the minimum matching cost is selected as the starting point for further CU level refinement).
Re claim 4, Liu discloses that  the current video block is coded with a motion vector predication mode (Liu: paragraphs [0121]-[0122]), and 
wherein determining the target motion candidate for the current video block comprises:
selecting, from among the set of refined motion candidates, a refined motion candidate associated with the minimum template matching cost as the target motion candidate (Liu: paragraph [0118], The MV results in the minimum matching cost is taken as the MV for the whole CU).
Re claim 7, Liu discloses that the current video block is coded with a merge mode (Liu: paragraphs [0113]-[0114]), 
and wherein determining the target motion candidate for the current video block comprises:
selecting, from among the set of refined motion candidates, a refined motion candidate associated with the minimum rate distortion optimization cost as the target motion candidate (Liu: paragraph [0112], In some embodiments, a Rate Distortion (RD) cost check is used to determine which motion vector pair candidate is selected as the control point motion vector prediction (CPMVP) of the current CU).
Re claim 8, Liu discloses that the current video block is coded with a merge mode (Liu: paragraphs [0113]-[0114]), and 
wherein determining the target motion candidate for the current video block comprises:
selecting, from among the set of refined motion candidates, a refined motion candidate associated with the minimum template matching cost as the target motion candidate (Liu: paragraph [0118], The MV results in the minimum matching cost is taken as the MV for the whole CU).
Re claim 15, Liu discloses that a shape of the template is determined based on a shape of the current video block (Liu: paragraphs [0055]-[0057]).
Re claim 16, Liu discloses that a shape of the template is communicated between a video encoder and a video decoder (Liu: paragraph [0064], size of the MER may be signaled in the picture parameter set (PPS)).
Re claim 17, Liu discloses that a coding mode of the current video block is signaled at one of sequence level, picture level, slice level, sub-picture level, coding tree unit(CTU) level or CU level (Liu: paragraph [0116]).
Re claim 18, Liu discloses that
the coding mode of the current video block is a first merge mode (Liu: paragraph [0116]), and
the first merge mode is signaled using a CU-level flag as one of merge modes, wherein the merge modes comprise the first merge mode and at least one other merge mode (Liu: paragraph [0116]).
Re claim 19, Liu discloses that the at least one other merge mode comprises at least one of the following: a common merge mode, a merge mode with motion vector differences, a combined inter and intra prediction mode, a geometric partitioning mode mode and a subblock merge mode (Liu: paragraph [0118]).
Re claim 20, Liu discloses that conversion between the current block and the bitstream representation).
Re claim 21, Liu discloses that the conversion comprises decoding the current video block from the bitstream (Liu: paragraph [0005], conversion between the current block and the bitstream representation).
Claim 22 recites the corresponding apparatus for implementing the method of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 22.  Accordingly, claim 22 has been analyzed and rejected with respect to claim1 above.
Claim 23 recites a non-transitory computer-readable recording medium storing a bitstream of a video which is generated according to the method of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 23.  Accordingly, claim 23 has been analyzed and rejected with respect to claim1 above.

Allowable Subject Matter
Claims 3, 5-6, and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482